348 S.W.3d 128 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Donahue GOINS, Defendant/Appellant.
No. ED 95395.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2011.
*129 Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Donahue Goins, appeals from the judgment entered on a jury verdict finding him guilty of unlawful use of a weapon, in violation of section 571.030 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to seven years' imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).